J-S07025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
    SEAN D. FIELDS

                     Appellant                  No. 781 WDA 2021

               Appeal from the PCRA Order Entered June 16, 2021
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0001178-2003

BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY SULLIVAN, J.:                    FILED: APRIL 26, 2022

        Sean D. Fields appeals pro se from the order dismissing his fourth

petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We remand for the issuance of a new Pa.R.Crim.P. 907 notice of intent to

dismiss the petition.

        In 2002, Fields was convicted of murder of the first degree for the death

of Rashan Harris. In 2004, the trial court sentenced Fields to life in prison for

the homicide conviction, followed by one to two years in prison for possession

of a firearm without a license. This Court affirmed the judgment of sentence

and our Supreme Court denied allowance of appeal. See Commonwealth v.

Fields, 888 A.2d 5 (Pa. Super. 2005) (unpublished memorandum), appeal


*   Retired Senior Judge assigned to the Superior Court.

1   See 42 Pa.C.S.A. §§ 9541-9546.
                                        1
J-S07025-22


denied, 556 WAL 2005, 2005 Pa. LEXIS 3211 (Pa. 2005). Fields filed several

PCRA petitions, all of which were unsuccessful.2

      On November 16, 2020, Fields filed the instant pro se PCRA petition, his

fourth. The PCRA court appointed counsel who filed a motion to withdraw as

counsel and a “no merit” letter pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc). On May 11, 2021, the PCRA court granted counsel’s

motion to withdraw and issued a Pa.R.Crim.P. 907 notice of intent to dismiss

the PCRA petition without a hearing. Fields did not respond to the notice. On

June 16, 2021, the PCRA court entered an order dismissing the petition. Fields

filed a timely notice of appeal in which he asserted that he did not receive the

Rule 907 notice.

      Our review of the certified record reflects a notation on the court docket

that a copy of the Rule 907 notice was sent to Fields via certified mail on May

11, 2021.   Nevertheless, Fields provided this Court with a Department of

Corrections form which indicates that, between May 12, 2021, and June 16,

2021, “[n]o legal mail was received or sent to your housing unit for your

signature.” DOC Form, 7/21/21, at 1. Presumably, if the Rule 907 notice was




2 See Commonwealth v. Fields, 82 A.3d 470 (Pa. Super. 2013)
(unpublished memorandum), appeal denied, 89 A.3d 660 (Pa. 2014); See
Commonwealth v. Fields, 170 A.3d 1237 (Pa. Super. 2017) (unpublished
memorandum), appeal denied, 181 A.3d 1078 (Pa. 2018); See
Commonwealth v. Fields, 221 A.3d 1240 (Pa. Super. 2019) (unpublished
memorandum), appeal denied, 233 A.3d 672 (Pa. 2020).
                                       2
J-S07025-22


sent via certified mail on May 11, 2021, Fields would have received it in the

timeframe indicated on the DOC form. Moreover, the certified court record

does not contain any certified mail receipt, indicating that Fields did, in fact,

receive the Rule 907 notice.

      Out of an abundance of caution, we remand for the PCRA court to ensure

compliance with Rule 907 and to permit Fields the opportunity to respond to

the arguments made by counsel in the “no merit” letter, the PCRA court’s

order granting counsel’s petition to withdraw, and the PCRA court’s stated

reasons for dismissing his petition. See Pa.R.Crim.P. 907(1) (providing that

notice of the intention to dismiss the petition is mandatory). Upon remand,

the PCRA shall issue a new Rule 907 notice.

      Order vacated.      Case remanded with instructions.           Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2022




                                       3